DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on December 21, 2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 8 of U.S. Patent No. US 10,690,971. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations correlate as shown in the Table below.  
Instant application
US 10,690,971
Claim 1: A liquid crystal display device comprising:
Claim 1:  A liquid crystal display device comprising:
a TFT substrate and a counter substrate;
a TFT substrate and a counter substrate; 

a liquid crystal layer sandwiched between the TFT substrate and the counter substrate;
a first metal line on the TFT substrate;
a first metal line on the TFT substrate;
a second metal line intersecting with the first metal line;
a second metal line intersecting with the first metal line; 
a thin film transistor connected to the first metal line and the second metal line;
a thin film transistor connected to the first metal line and the second metal line,
an organic passivation film formed over the first metal line, the second metal line and the thin film transistor;
an organic passivation film formed over the first metal line, the second metal line and the thin film transistor;
a pixel electrode connected to the thin film transistor on the organic passivation film;
a pixel electrode connected to the thin film transistor on the organic passivation film; 
a counter electrode formed opposite to the pixel electrode with an interlayer insulation film;
a counter electrode formed opposite to the pixel electrode with an interlayer insulation film; 
a third metal line formed on the counter electrode along the first metal line;
a third metal line formed on the counter electrode along the first metal line;
a columnar spacer formed on the counter substrate;
a columnar spacer formed on the counter substrate; 
a first alignment film covering the third metal line on the TFT substrate; and
Claim 3: alignment films disposed between the TFT substrate and the counter substrate.
a second alignment film covering the columnar spacer on the counter substrate,
Claim 3: alignment films disposed between the TFT substrate and the counter substrate.
wherein the pixel electrode and the counter electrode are transparent,
Claim 1: wherein the pixel electrode and the counter electrode are transparent, 
the counter electrode electrically connected to the third metal line,
the counter electrode is electrically connected to the third metal line, 
the first alignment film and the second alignment film contact each other at a position of the columnar spacer, and
Claim 5: wherein the alignment films contact each other at an overlapping position of the columnar spacer and the third metal line.
 29a width of the third metal line at an intersection of the first metal line and the second metal line is wider than a width of the third metal line between the intersection and an adjacent intersection.
Claim 1:  width of the third metal line at an intersection of the first metal line and the second metal line is wider than a width of the third metal line between the intersection and an adjacent intersection,
Claim 2: wherein the columnar spacer is overlapped with the wider portion of the third metal line.
Claim 1: the columnar spacer is overlapped with the wider portion of the third metal line
Claim 3: wherein the wider portion of the third metal line is line-like shaped extending linearly in a direction of the second metal line.
Claim 7: wherein the wider portion of the third metal line linearly extends in a direction of the second metal line.
Claim 4: wherein a width of the third metal line between the intersections is narrower than a width of the first metal line.
Claim 8:  wherein a width of the third metal line between the intersections is narrower than a width of the first metal line.
Claim 5: wherein the width of the wider portion of the third metal line is 3 µm or less.
Claim 2: wherein the width of the wider portion of the third metal line is 3 µm or less.


Claim 6: A liquid crystal display device comprising:
Claim 1:  A liquid crystal display device comprising:
a TFT substrate and a counter substrate;
a TFT substrate and a counter substrate; 
a liquid crystal layer sandwiched between the TFT substrate and the counter substrate;
a liquid crystal layer sandwiched between the TFT substrate and the counter substrate;
a first metal line on the TFT substrate;
a first metal line on the TFT substrate;
a second metal line intersecting with the first metal line;
a second metal line intersecting with the first metal line; 
a thin film transistor connected to the first metal line and the second metal line;
a thin film transistor connected to the first metal line and the second metal line,
an organic passivation film formed over the first metal line, the second metal line and the thin film transistor;
an organic passivation film formed over the first metal line, the second metal line and the thin film transistor;
a pixel electrode connected to the thin film transistor on the organic passivation film;
a pixel electrode connected to the thin film transistor on the organic passivation film; 
a counter electrode formed opposite to the pixel electrode with an interlayer insulation film;
a counter electrode formed opposite to the pixel electrode with an interlayer insulation film; 
a third metal line formed under the counter electrode along the first metal line;
Claim 1: a third metal line formed on the counter electrode along the first metal line;
Claim 6:wherein the supper surface of the third metal layer is covered with the counter electrode.
a columnar spacer formed on the counter substrate;
a columnar spacer formed on the counter substrate; 
a first alignment film covering the third metal line on the TFT substrate; and
Claim 3: alignment films disposed between the TFT substrate and the counter substrate.
a second alignment film covering the columnar spacer on the counter substrate,
Claim 3: alignment films disposed between the TFT substrate and the counter substrate.
wherein the pixel electrode and the counter electrode are transparent,
Claim 1: wherein the pixel electrode and the counter electrode are transparent, 
the counter electrode electrically connected to the third metal line,
the counter electrode is electrically connected to the third metal line, 
the first alignment film and the second alignment film contact each other at a position of the columnar spacer, and
Claim 5: wherein the alignment films contact each other at an overlapping position of the columnar spacer and the third metal line.
 29a width of the third metal line at an intersection of the first metal line and the second metal line is wider than a width of the third metal line between the intersection and an adjacent intersection.
Claim 1:  width of the third metal line at an intersection of the first metal line and the second metal line is wider than a width of the third metal line between the intersection and an adjacent intersection,
Claim 7: wherein the columnar spacer is overlapped with the wider portion of the third metal line.
Claim 1: the columnar spacer is overlapped with the wider portion of the third metal line
Claim 8: wherein the wider portion of the third metal line is line-like shaped extending linearly in a direction of the second metal line.
Claim 7: wherein the wider portion of the third metal line linearly extends in a direction of the second metal line.
Claim 9: wherein a width of the third metal line between the intersections is narrower than a width of the first metal line.
Claim 8:  wherein a width of the third metal line between the intersections is narrower than a width of the first metal line.
Claim 10: wherein the width of the wider portion of the third metal line is 3 µm or less.
Claim 2: wherein the width of the wider portion of the third metal line is 3 µm or less.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871